                                                                                       FILED
                                                                              2019 Apr-04 AM 10:41
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JERRY LEE MATTHEWS,                         )
                                            )
      Petitioner,                           )
                                            )
v.                                          )   Civil Action Number:
                                            )   1:18-cv-00710-AKK-TMP
LEON BOLLING, Warden, et al.,               )
                                            )
      Respondents.                          )

                            MEMORANDUM OPINION

      Petitioner Jerry Lee Matthews filed this action for a writ of habeas corpus,

pro se, on or about May 9, 2018.       Doc. 1.     Matthews challenges his 1982

conviction and life sentence for sodomy. Id. On March 11, 2019, the magistrate

judge to whom the case was referred filed a report recommending the petition be

dismissed with prejudice due to the Matthews’ claims being successive, untimely,

and without merit. Doc. 9. Although Matthews was notified of his right to file

objections to the report and recommendation, nothing has been filed with the court

in the time allowed.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and his recommendation is ACCEPTED. Accordingly, the

petition for writ of habeas corpus is due to be DISMISSED WITH PREJUDICE.


                                        1
Further, because the petition does not present issues that are debatable among

jurists of reason, a certificate of appealability is also due to be DENIED. See 28

U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a),

Rules Governing § 2254 Proceedings. A separate final order will be entered.

      DONE the 4th day of April, 2019.


                                     _________________________________
                                              ABDUL K. KALLON
                                       UNITED STATES DISTRICT JUDGE




                                         2
